1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   SONJA DENISE MAYO,                            )   Case No.: 1:19-cv-1285 JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES AND
                                                   )   EXPENSES PURSUANT TO 28 U.S.C. § 2412(d)
13          v.                                     )
                                                   )   (Doc. 30)
14   ANDREW SAUL,                                  )
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )

17          On May 24, 2021, Sonja Denise Mayo and Andrew Saul, Commissioner of Social Security,

18   stipulated for the award and payment of attorney’s fees and expenses in the amount of $5,750.00

19   pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 30)

20          Accordingly, the Court ORDERS: Subject to the terms of the parties’ stipulation, Plaintiff is

21   AWARDED fees and expenses in the amount of $5,750.00 under 28 U.S.C. § 2412(d).

22
23   IT IS SO ORDERED.

24      Dated:    May 25, 2021                             _ /s/ Jennifer L. Thurston
25                                               CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28
